The appellee moves for a rehearing on the ground that the question of estoppel was decided by this court upon a legal proposition, material to the decision, which was not raised or argued by counsel on either side, namely that "the doctrine of estoppel is not applied to the extent of impairing sovereign powers of a state, such as it exercises, for example, in the enactment and enforcement of the police power. Neither can a state be estopped by the unauthorized acts or representations of its officers."
The object of a petition for a rehearing is to have corrected *Page 231 
some error committed by the court material to the decision complained of. The present petitioner for a rehearing does not allege that the conclusion reached by the court was error or that it is against the weight of authority.
The prohibition of section 3601, R.L.H. 1935, against the decision of points not argued by counsel should not be applied in the absence of an allegation that the point was erroneously decided or at least that the decision is against the weight of authority.
The petition is denied without argument, under the rule.